                Case 2:20-cv-01468-TSZ Document 6 Filed 11/13/20 Page 1 of 2



 1                                                                    The Honorable Thomas S. Zilly
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
     STANLEY PACE, an individual,                       Case No. 2:20-cv-01468-TSZ
10
                 Plaintiff,                             NOTICE OF VOLUNTARY DISMISSAL
11                                                      WITHOUT PREJUDICE UNDER FED.
           v.                                           R. CIV. P. 41 (a)(1)(A)(i)
12
     NORMANI GMBH, a German Limited
13   Liability Company; NORMANI LOGISTIK
14   GMBH, a German Limited Liability
     Company; and NORMAN SCHNELLER, an
15   individual,

16               Defendants.
17

18         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Stanley

19   Pace, through his counsel, hereby gives notice that the above captioned matter is voluntarily

20   dismissed, without prejudice, against Normani GmBH, Normani Logistik GmBH, and Norman

21   Schneller (collectively “Defendants”). Pace filed his Complaint in the instant action on October

22   2, 2020 and Defendants have not served an answer to the Complaint or filed a Motion for

23   Summary Judgment.

24

25

26

27

28
     NOTICE OF VOLUNTARY DISMISSAL                                          2101 Fourth Avenue, Suite 1500
     WITHOUT PREJUDICE —1                         Newman Du Wors LLP          Seattle, Washington 98121
     Case No. [2:20-CV-01468-TSZ]                                                   (206) 274-2800
              Case 2:20-cv-01468-TSZ Document 6 Filed 11/13/20 Page 2 of 2



 1   Dated: November 13, 2020            Respectfully submitted,

 2                                       Newman Du Wors LLP

 3
                                         s/ Derek A. Newman
 4
                                         s/ Keith Scully
 5                                       Derek A. Newman, WSBA No. 26967
                                         dn@newmanlaw.com
 6                                       Keith Scully, WSBA No. 28677
                                         keith@newmanlaw.com
 7
                                         2101 Fourth Avenue, Suite 1500
 8                                       Seattle, WA 98121
                                         Telephone: (206) 274-2800
 9                                       Facsimile: (206) 274-2801
10
                                         Attorneys for Plaintiff
11                                       Stanley Pace

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF VOLUNTARY DISMISSAL                                 2101 Fourth Avenue, Suite 1500
     WITHOUT PREJUDICE —2               Newman Du Wors LLP           Seattle, Washington 98121
     Case No. [2:20-CV-01468-TSZ]                                          (206) 274-2800
